DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	In response to the Election/Restriction mailed to applicant on 12/06/2021, applicant has made an election of Species (I) in the reply filed on 1/29/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	As a result of applicant’s election, claims 1-9 are examined in the present office action, and claims 10-20 have been withdrawn from further consideration as being directed to non-elected Species.
Drawings
4.	The drawings contain eight sheets of figures 1-3, 4A-4B, 5 and 6A-6C were received on 1/1/2020.  These drawings are objected by the examiner for the following reasons.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference characters of “201A”, “202A”, “202B”, “205”, “207” and “208” which are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
Specification
6.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.	The disclosure is objected to because of the following informalities: a) In paragraph [0001}, on line 2 of the paragraph, “2016,” should be changed to –2016, now U.S. Patent No. 10,613,258,--; b) Paragraph [0006], lines 5-8 of the paragraph, what does applicant mean by “each of at least … the adhesive layer”? Does applicant mean --bonded-- instead of “boned”? The same question is also raised to similar description provided in each of paragraphs [0007]-[0012], [0026]-[0028], …; c) Paragraphs [0007]-[0012], what is/are difference(s) among the mentioned paragraphs? d) Paragraph, line 11 of the paragraph, it is unclear how there are some spaces between adjacent words on the line such as “acrylate     functional    group     formed        in      an      illumination”. Should the terms “acrylate     functional    group     formed        in      an      illumination” be changed to --acrylate functional group formed in an illumination--; e) the question as raised in element d) above is also applied to paragraph [0011]; f) Paragraph [0029]: on line 2 of the paragraph, what does “DBEF” means? and on line 4 of the paragraph, “108” should be changed to --107--. There are still numerous informalities and idiomatic errors in the . Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  In particular, the claim recites that the adhesive layer comprise a thermally-curable material having a plurality of first acrylate functional groups and the second optical film comprises a plurality of microstructures where each of the microstructures has a top planar surface having a plurality of acrylate functional groups, see claim 1 on lines 3-10; however, the disclosure does not provide sufficient 
b) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above.  In particular, the claim recites that the adhesive layer comprise a thermally-curable material having a plurality of first acrylate functional groups and third acrylate functional groups, and the second optical film comprises a plurality of microstructures where each of the microstructures has a top planar surface having a plurality of acrylate functional groups, see claim 7 on lines 1-5; however, the disclosure does not provide sufficient information related to the so-called “acrylate functional groups” of the adhesive and the top surface of each of the microstructures so as to make enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
c) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the claim is rejected because it claims an open range as read from the feature thereof “the adhesive force … is at least 40g/25mm” (lines 1-2). It is unclear about the maximum value of the range as claimed. Does the range include such values as of 245g/25mm, 5497g/25mm, 14,550g/25mm, ….? Applicant is respectfully invited to review the specification in particular, paragraphs [0032] and [0039] in which applicant discloses that the adhesive force is at least 40g/25mm or at least 96g/25mm; however, the disclosure does not provide any maximum  value for the adhesive force.
.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “wherein the top planar surface … adhesive layer” (lines 10-15) is indefinite. What does applicant mea by the top planar surface is boned to the third surface” (lines 10-11). Does applicant mean by --bonded-- instead of “boned”? 
a2) the feature thereof “the bonding” (line 11) lacks a proper antecedent basis.
a3) the structural relationship between the adhesive layer and the second optical film as recited in the feature thereof “the top planar surface … the adhesive layer” (lines 10-15) is unclear due to the process recited in the claim. It is unclear about the structure of the optical assembly being claimed. Does the optical assembly claimed comprises a first optical film, an adhesive and a second optical film with a co-called “first acrylate functional groups” formed in the adhesive and a so-called “second acrylate functional groups” formed on planar surfaces of 
For the purpose of examination, the optical assembly as claimed is considered as an optical assembly comprises a first optical film, an adhesive and a second optical film with a co-called “first acrylate functional groups” formed in the adhesive and a so-called “second acrylate functional groups” formed on planar surfaces of the microstructures of the second optical film. The feature related to an illumination process for forming the bonding step and the thermally-cured step are not given a patentable weight because they direct to method steps for bonding two optical elements/layers.
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the mold cut” (line 2) lacks a proper antecedent basis.
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the weight ratio” (line 2) lacks a proper antecedent basis.
d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the width” (line 2) lacks a proper antecedent basis.
e) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element a) above.
f) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element c) above.

h) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-9, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 11 of U.S. Patent No. 10,613,258. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-9 are read from claims 1-5, 7 and 11 of the Patent. 
In particular, the features recited in present claims 1, 7 and 9 are read from Patent claim 1; the features recited in present claim 2 are read from Patent claim 2; the features recited in present claims 3 and 8 are read from Patent claim 11; and the features recited in present claims 4-6 are read from Patent claims 3-5, respectively.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-9, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al (US Publication No. 2009/0213464) in view of Boyd et al (US Publication No. 2013/0004728).
Kurachi et al discloses a light polarizing sheet (10) for use in an optical device, see paragraph [0001]. The light polarizing sheet as described in paragraphs [0060]-[0076] and shown in fig. 1 comprises the following features:
a) a first optical film (14) having a first surface, see paragraphs [0060], [0067];
b) a second optical film (12) having a plurality of prism elements (18) made by an active energy ray curing material such as acrylate resin wherein each prism element has a top surface (18a), see paragraphs [0061]-[0063];

d) the adhesive layer has a second surface being disposed on the first surface of the optical film and a third surface opposite the second surface, ass paragraphs [0232]-[0235] and fig. 24 which discloses an adhesive layer for bonding the top planar surface of each prism elements of the second optical film (204) to the first optical film (202);
e) the pitch (P1) of each prism elements (18) is in a range of 10 to 50 microns, see paragraph [0064] and the width (S) of the top planar surface (18a) of each prism elements is less than 10% of the pitch thus the width of the top planar surface is in a range of 1 to 5 microns;
f) since the adhesive layer is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … then the weight ratio of the thermal curing material to the adhesive layer is 100%;
g) the adhesive is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … and the material of the second optical film having a plurality of 
h) since the materials used to make the adhesive layer and the second optical film are similar to those disclosed in the present specification and claimed in the present claims thus it is inherently that the adhesive force between the adhesive layer and the second optical film is the same as that recited in present claim 9.
The only feature missing from the light polarizing sheet provided by Kurachi et al is that Kurachi et al does not disclose that the adhesive layer comprises diffusing particles as recited in present claim 1. However, an optical device having a plurality of optical layers and an adhesive layer for bonding the layers together is known to one skilled in the art as can be seen in the optical device provided by Boyd et al. 
In particular, Boyd et al discloses an optical device having a first optical element (2070), a second optical element (2030) having a plurality of projections (2050), and an adhesive layer (2060) wherein the adhesive layer comprises light-diffusing particles, see paragraphs [0104]-[0107] and [0198] and figs. 19-20. It is noted that while the embodiment described in mentioned paragraphs and figures shows that the projections (2050) penetrates the adhesive layer (2060); however, the teaching drawn from the embodiment provided by Boyd et al is an adhesive layer comprises light-diffusing particles. The examiner has not made a bodily incorporated into the structure of the primary reference, the Kurachi et al reference. Applicant should note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the adhesive layer as provided in the polarizing sheet provided by Kurachi et al by using an adhesive layer having light-diffusing particles as suggested by Boyd et al for the purpose of diffusing light passing through the layers.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872